******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
   STATE OF CONNECTICUT v. DANTE SMITH
                (AC 34529)
                 Lavine, Robinson and Peters, Js.*
     Argued November 21, 2013—officially released April 1, 2014

  (Appeal from Superior Court, judicial district of
             Middlesex, Jongbloed, J.)
  Raymond L. Durelli, assigned counsel, for the appel-
lant (defendant).
  Laurie N. Feldman, special deputy assistant state’s
attorney, with whom were Russell Zentner, senior assis-
tant state’s attorney, and, on the brief, Peter A.
McShane, state’s attorney, for the appellee (state).
                         Opinion

   LAVINE, J. The defendant, Dante Smith, appeals from
the judgment of conviction, rendered after a jury trial,
of two counts of assault in the second degree in viola-
tion of General Statutes § 53a-60 (a) (1). On appeal, the
defendant claims that the court improperly denied his
motion to suppress with respect to statements he made
(1) at the crime scene and (2) later at the police station
during his booking. We affirm the judgment of the
trial court.
   The jury reasonably could have found the following
facts. On the night of March 9, 2010, the victim, Justin
Molinaro, was driving his Audi A4 in the vicinity of
Maplewood Terrace, a public housing complex in Mid-
dletown known to be a high crime area. As he drove
past the complex, two unidentified men flagged him
down and informed him that his cousin, the defendant,
wanted to speak with him. The victim drove his car
into a parking lot at Maplewood Terrace, where he saw
the defendant get into the backseat of another car. The
victim exited his Audi and asked the defendant what
he wanted. While the victim was waiting for the defen-
dant, he saw Tykeem Privott, who was also in the car
with the defendant. The victim noticed that Privott had
a supply of marijuana on his lap and began to chastise
Privott for his drug use. As the victim talked to Privott,
the defendant got out of the car wielding a Louisville
Slugger aluminum baseball bat, which he used to strike
the victim on the head. The blow knocked the victim
to the ground, and the victim asked the defendant,
‘‘[W]hat the hell is going on?’’ The other occupants of
the vehicle then exited the car and began to kick and
punch the victim as he lay on the ground.
   Privott picked up the Louisville Slugger and swung
it at the victim, striking him on the back of his neck.
The defendant choked the victim and told him to ‘‘go
to sleep, motherfucker.’’ The defendant ordered his
accomplices to go through the victim’s pockets, which
they did, taking his cell phone, wallet, and the keys to
the Audi.
  As the assailants left, the victim stumbled to his feet.
He found his car keys in a patch of grass near the
parking lot. The defendant, however, reappeared and
said, ‘‘What, you didn’t have enough yet?’’ and pointed
a black handgun in the victim’s face. The defendant
took the keys to the Audi and said, ‘‘This shit is mine.’’
The victim then saw Privott, who was now also holding
a handgun. Privott asked the defendant, ‘‘Do you want
me to pop this motherfucker?’’ The defendant then
turned and left in the Audi.
  The victim walked to a nearby house and called 911.
He reported to the dispatcher the details of the assault
and carjacking. While on the telephone with the dis-
patcher, the victim saw the Audi double back, headed
in the direction of Maplewood Terrace. He told the
dispatcher that six people were returning in his car
with guns, and he asked the dispatcher to send help.
   The police arrived on the scene, and police officers
attended to the victim. One police officer later stated
that the victim looked ‘‘like an alien’’ because the area
around his left eye was bloodied, swollen, and disfig-
ured. The swelling around the victim’s eyes rendered
him nearly blind. The victim was gasping for breath
and making statements to the effect of, ‘‘I don’t want to
die.’’ When asked what happened, the victim responded,
‘‘Dante Smith and Tykeem Privott did this. Dante had
a bat and Tykeem had a gun.’’ The victim faded in and
out of consciousness and his respiration was irregular.
Emergency workers arrived and transported him to
the hospital.
   After treating the victim, the police processed the
crime scene and secured the area surrounding Maple-
wood Terrace, where a crowd had gathered. Approxi-
mately forty minutes after the assault took place, a
black male calmly approached police Officers Dan
Smith and Nicolas Puorro. As he drew near, he stated,
‘‘I am Dante Smith, my grandmother said the police
were looking for me.’’
  On the basis of the information provided by the vic-
tim, the police had reason to believe that the defendant
was involved in an assault that involved both firearms
and a baseball bat. The police informed the defendant
that they had to place him in handcuffs for safety rea-
sons, and that they had an obligation to protect both
themselves and the surrounding crowd. The defendant
stated that he understood, and that he also understood
that he was not under arrest.
   The police asked the defendant whether he had any
weapons; he replied that he did not. The police frisked
the defendant, but found no weapons. The defendant
was asked whether he knew where the weapons were,
to which he responded, ‘‘What weapons?’’ When asked
about Privott, the defendant denied knowing him. The
defendant was then asked what happened that evening.
The defendant stated that he had been involved in a
fight with the victim, and that he and the victim were
cousins. He told the police that the victim had called
him and wanted to go for a ride. The defendant stated
that once he was in the car with the victim, the victim
wanted to go and buy drugs. The defendant stated that
he did not want to buy drugs and wanted to get out of
the car. When the victim did not stop the vehicle, the
defendant stated that he punched the victim in the face
several times.
   Upon hearing the defendant’s narrative, the police
informed him that it appeared as if the victim had been
struck with a baseball bat, and that the injuries occurred
to the left side of his face, which was inconsistent with
the defendant’s story that the victim was driving. The
defendant grew frantic and stopped cooperating with
the police, stating, ‘‘Do what you got to do, arrest me,
arrest me.’’ The defendant was placed under arrest and
transported to police headquarters.
   The defendant was charged in a seven count amended
information, which included two counts of assault in
the first degree in violation of General Statutes § 53a-
59 (a) (1). The defendant thereafter filed a motion to
suppress the statements he made to the police at the
crime scene and during his booking at the police station,
arguing that they were inadmissible pursuant to
Miranda v. Arizona, 384 U.S. 436, 478–79, 86 S. Ct.
1602, 16 L. Ed. 2d 694 (1966). A hearing on the motion
to suppress was held during which the defendant argued
that the statements he made to the police while he was
handcuffed at the crime scene should be suppressed
because he was in police custody and interrogated with-
out having received Miranda warnings. The court
denied the motion, finding that the defendant was not
in custody at the crime scene, and alternatively, that
the public safety exception to Miranda applied. The
court also found, with respect to the statements made at
the police station during his booking, that the defendant
was properly advised of his Miranda rights and that
he waived his rights when, during his booking, he
repeated the statement he made to the police at the
crime scene.
   Following a trial, the jury found the defendant guilty
of two counts of the lesser included offense of assault
in the second degree in violation of § 53a-60 (a) (1),
and rejected the defendant’s claim of self-defense. The
defendant was found not guilty of all other charges. The
court merged the two assault convictions and sentenced
the defendant to a total effective term of five years
incarceration, execution suspended after forty months,
followed by five years probation with special condi-
tions. This appeal followed.
  On appeal, the defendant claims that the admission
of his statements to the police violated his fifth amend-
ment rights and reasserts a claim he made at trial that
he was subjected to custodial interrogation without
Miranda warnings at the crime scene. The defendant
also claims that the statements he made at the police
station during his booking were inadmissible under the
doctrine established in Missouri v. Seibert, 542 U.S.
600, 124 S. Ct. 2601, 159 L. Ed. 2d 643 (2004). We affirm
the judgment of the trial court.
                            I
   We begin by analyzing the defendant’s claim that the
trial court erred when it denied his motion to suppress
the incriminating statements that he made at the
crime scene.
  ‘‘Our standard of review of a trial court’s findings and
conclusions in connection with a motion to suppress is
well defined. A finding of fact will not be disturbed
unless it is clearly erroneous in view of the evidence
and pleadings in the whole record . . . . [W]here the
legal conclusions of the court are challenged, we must
determine whether they are legally and logically correct
and whether they find support in the facts set out in
the [trial court’s] decision . . . .’’ (Citations omitted;
internal quotation marks omitted.) State v. Colvin, 241
Conn. 650, 656, 697 A.2d 1122 (1997).
  The defendant argues that he was in custody as soon
as the police handcuffed him, and, therefore, he was
entitled to Miranda warnings when he was questioned.
The state, on the other hand, argues that the defendant
was not in custody, and, alternatively, that the public
safety exception to Miranda applies. Because we agree
with the state that the public safety exception applies
to the facts of this case, we do not need to decide
whether the defendant was in custody for the purposes
of Miranda.
   As our Supreme Court has noted, ‘‘The United States
Supreme Court first articulated the public safety doc-
trine in New York v. Quarles, 467 U.S. 649, 104 S. Ct.
2626, 81 L. Ed. 2d 550 (1984). In Quarles, a young woman
approached two police officers in their patrol car and
informed them that a man armed with a gun had just
raped her. Id., 651. She described her assailant and told
the officers that the man had just entered a nearby
supermarket. Id., 651–52. The officers entered the
supermarket, located a man, Benjamin Quarles, who
matched the description given, and apprehended him
after a brief pursuit through the store. Id., 652. One
officer frisked Quarles and detected an empty shoulder
holster before handcuffing him. Id. Before reading him
his Miranda rights, the officer asked Quarles where
the gun was, and Quarles responded, ‘the gun is over
there.’ Id. Quarles subsequently was charged with crimi-
nal possession of a weapon. Id. The trial court granted,
and the New York Court of Appeals affirmed, Quarles’
motion to suppress both the gun and the statement
because the officer had not given him his Miranda
warnings. Id., 652–53.
   ‘‘The United States Supreme Court, however,
reversed the New York Court of Appeals’ decision. Id.,
660. It held that both the statement and the gun were
admissible under the public safety exception because
the ‘concern for public safety must be paramount to
adherence to the literal language of the prophylactic
rules enunciated in Miranda.’ Id., 653. The court rea-
soned that ‘the need for answers to questions in a situa-
tion posing a threat to the public safety outweighs the
need for the prophylactic rule protecting the Fifth
Amendment’s privilege against self-incrimination.’ Id.,
657. Furthermore, the court explained that the excep-
tion ‘simply [frees officers] to follow their legitimate
instincts when confronting situations presenting a dan-
ger to the public safety.’ Id., 659. The court ‘decline[d]
to place officers . . . in the untenable position of hav-
ing to consider, often in a matter of seconds, whether
it best serves society for them to ask the necessary
questions without the Miranda warnings and render
whatever probative evidence they uncover inadmissi-
ble, or for them to give the warnings in order to preserve
the admissibility of evidence they might uncover but
possibly damage or destroy their ability to obtain that
evidence and neutralize the volatile situation confront-
ing them.’ Id., 657–58. The court explained that ques-
tions must ‘relate to an objectively reasonable need to
protect the police or the public from any immediate
danger . . . .’ Id., 659 n.8’’ State v. Betances, 265 Conn.
493, 502–503, 828 A.2d 1248 (2003).
  Quarles instructs that rigid adherence to the prophy-
lactic rule enunciated in Miranda must be balanced
against the need for immediate information in a devel-
oping situation that may pose a threat to public safety.
In the present case, in the wake of a violent assault,
there was a need for information related to the location
of weapons and the whereabouts of the potentially
armed coassailants. We note that the defendant was
asked a few pointed questions specifically related to
the public safety concerns of the police.1 Aside from
the fact that the defendant was handcuffed, there were
no coercive or intimidating actions undertaken by the
police. In fact, the defendant voluntarily approached
the police and initiated a conversation with them near
the crime scene. He appeared to be calm, not under
the influence of drugs, and ready to tell his narrative.
The record reveals that the conversation the police had
with the defendant was initially relaxed, and that he
consented to and understood why he was being hand-
cuffed. The questioning also took place in public, by
two police officers who did not display their weapons.
This initial interaction between the police and the defen-
dant lasted for less than two minutes.2
  Given the brutal nature of the assault on the victim
and the report that a baseball bat and firearms were
used, the police had a legitimate concern that there
were both unsecured weapons and as many as five
armed assailants in the vicinity of Maplewood Terrace.
As in Quarles, the police had information that the defen-
dant had been armed, and therefore reasonably feared
that a gun could be in the vicinity. Furthermore, what
posed a particularly acute threat to public safety was
the large number of bystanders who had emerged from
their residences and gathered at the crime scene.
   The defendant argues that as soon as the police
frisked him and found no weapons, any public safety
concerns were dispelled. We decline to take such a
view, which is based on 20/20 hindsight and information
not then known to the police. As the Supreme Court
noted in Quarles, ‘‘[i]n a kaleidoscopic situation such
as the one confronting these officers, where spontaneity
rather than adherence to a police manual is necessarily
the order of the day, the application of the exception
which we recognize today should not be made to
depend on post hoc findings at a suppression hearing
. . . .’’ New York v. Quarles, supra, 467 U.S. 656.
  We therefore conclude, as the United States Supreme
Court did in Quarles, that the danger to innocent
bystanders, the investigating officers, and the defendant
himself constituted an objective threat to public safety.
See State v. Betances, supra, 265 Conn. 504 (‘‘the public
safety exception applies to individual members of the
public, including defendants, as well as to the public
at large’’ because ‘‘[w]hen a life is in danger, the law
should make no distinctions’’). Accordingly, on the
basis of our review of the record, we conclude that
the court properly determined that the public safety
exception to Miranda was applicable to the facts of this
case when it denied the defendant’s motion to suppress.
                                      II
   The defendant’s second claim is that, notwithstand-
ing the fact that the police read him his rights prior to
his making incriminating statements during the police
booking procedure, those statements are inadmissible
under the doctrine established in Missouri v. Seibert,
supra, 542 U.S. 600. That doctrine stands for the narrow
proposition that, when the police deliberately violate
Miranda in the first instance, and then obtain the same
confession with proper Miranda warnings at a later
time, the defendant’s confession is tainted and inadmis-
sible. See id., 613–14. Because we conclude that the
statements the defendant made at the crime scene were
admissible under the public safety exception to
Miranda, the doctrine enunciated in Seibert is inap-
plicable.
   The judgment is affirmed.
   In this opinion the other judges concurred.
   * The listing of the judges reflects their seniority status on this court as
of the date of oral argument.
   1
     The defendant argues that the question ‘‘what happened here?’’ was
outside of the public safety exception because the question invited a
response that was broader than the specific concern for public safety. We
disagree. The overall nature and context of the questions the police asked
the defendant pertained to the safety and well-being of the public. At the
suppression hearing Officer Smith testified: ‘‘So, I basically started asking
[the defendant] are there any weapons that we should be aware of, is there
anything around on the complex. We felt that something may have been
discarded, somebody, a civilian could have come into possession of a gun
or weapon. He said no, there’s no weapons. I started asking him what
happened, if he knew anything, if he was involved in this assault because
this is what the victim had said and he said that he had been involved in
an assault with [the victim], but he had not used any weapons.’’
   In our view, the focus of the questioning was still related to the location
of the weapons. We agree wholeheartedly with the United States Court of
Appeals for the Second Circuit that ‘‘a question need not be posed as nar-
rowly as possible, because ‘[p]recision crafting cannot be expected’ in the
circumstances of a tense and dangerous arrest. . . . Thus, a question that
plainly encompasses safety concerns, but is broad enough to elicit other
information, does not necessarily prevent application of the public safety
exception when safety is at issue and context makes clear that the question
primarily involves safety.’’ (Citation omitted.) United States v. Estrada, 430
F.3d 606, 612 (2d Cir. 2005).
   2
     The trial court found that ‘‘[the defendant] immediately took responsibil-
ity for the assault on the [victim], admitting that he punched him in the face
several times.’’ The defendant claims that this finding was clearly erroneous
as it implies that the defendant made the statements at issue spontaneously
and not in response to police inquiries. Although it is true that the defendant
did not spontaneously launch into his account and that his responses fol-
lowed police inquiry, the trial court’s finding does not impact our public
safety exception analysis, which allows for limited questioning.